     Case 3:20-cv-01922-BEN-LL Document 12 Filed 05/03/21 PageID.59 Page 1 of 1



 1
 2                            UNITED STATES DISTRICT COURT
 3                          SOUTHERN DISTRICT OF CALIFORNIA
 4
 5   KIMBERLY L. GARCIA and                           Case No.: 3:20-cv-01922-BEN-LL
     UMUT KOCER,
 6                                                    ORDER GRANTING
                       Plaintiffs,
 7                                                    PLAINTIFFS’ MOTION TO FILE
            v.                                        OPPOSITION
 8
     MELISSA MAXIM, Field Office
 9   Director, United States Citizenship &            [ECF No. 11]
     Immigration Services, San Diego,
10   California; TRACEY RENAUD,
11   Acting Director, United States Citizenship
     & Immigration Services; DAVID
12   PEKOSKE, Acting Director,1 United
     States Department of Homeland Security;
13   and DOES 1, 2 and 3,
14
                       Defendants.
15
         The Court, having reviewed Plaintiffs’ Motion for Leave to File an Opposition
16
     pursuant to Federal Rule of Civil Procedure 6(b), HEREBY ORDERS:
17
         1. Plaintiff shall file any opposition to Defendants’ Motion to Dismiss by May 7,
18
            2021.
19
         2. Defendants’ may file a new reply by May 14, 2021, at which point the Court will
20
            take the matter under submission pursuant to Local Civil Rule 7.1.d.1.
21
            IT IS SO ORDERED.
22
            Dated: May 3, 2021                    _________________________________
23
                                                       HON. ROGER T. BENITEZ
24                                                      United States District Judge
25
26   1
           On January 20, 2021, Tracey Renaud became Acting Director of Citizenship and
27   Immigration Services and David Pekoske became Acting Director of Homeland Security.
     Pursuant to Fed. R. Civ. P. 25(d), Acting Directors Renaud and Pekoske are
28   automatically substituted as Defendants.
                                                  1
                                                                              20-CV-01922-BEN-LL
